DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
The shading in Figure 1 significantly reduces the legibility of the plug body part. Specifically, the interior lines that define the center hole and the cable connecting hole are difficult to distinguish.
  The reference numbers in Figure 2 are illegible as they appear small and blurry. The reference numbers in Figure 2 of the supplementary drawings are less blurry but nonetheless small enough to be hard to read.
Figure 3 is an enlarged view of the silver cap, denoted as 12, from Figure 1. It is suggested to include the reference number 12 in Figure 3 to easily identify the part as the silver cap.
Figure 4 is an enlarged view of the elastic rubber, denoted as 13, from Figure 1. It is suggested to include the reference number 13 in Figure 4 to easily identify the part as the elastic rubber.
The shading in Figures 5 and 8 reduce the legibility of the structures shown.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of numerous grammatical and typographical errors. The same errors are present in the disclosure as well as the claims. See the following examples, below.  Correction is required.  See MPEP § 608.01(b).

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of numerous grammatical and typographical errors. Applicant is advised to amend the claim to recite:
  “A comprising: 
[A] a plug body provided with a center hole and a cable connecting hole in an inner cavity thereof, 
[A] a silver cap welded to an outer side of an opening of the center hole, 
[A] a heel part of the plug body, 
an elastic rubber arranged in the center hole, 
and a preset soldering tin arranged at a bottom of an inner side of the cable connecting hole, 
wherein a head of the high-current plug-in connector componenta corresponding plug-in connector component, so that the high-current plug-in connector component is in a corresponding cable with the preset is in electrical contact with the corresponding cable.”
It is suggested that the grammatical correction of the high-current plug-in connector “component” (remove the “s”) be made in claims 2-10 as well. 
Lines 3-4 of claim 2 could be re-written to recite, “a diameter of the center hole is about half of that of the plug body, and a diameter of the cable connecting hole is the same as that of a copper core of the corresponding cable.”
Line 3 of claim 3 is confusing as it references “an intermediate plug member” before the structure has been first introduced. It would be clearer if the claim was written as, “The high-current plug-in connector component according to claim 1, wherein a plug end section, a sliver cap welding section, a transition sectionthe transition section between the silver cap welding section and the intermediate plug member, a conical connecting section at the heel part of the plug, a plug reinforcement column member, and a plug tail end member are successively provided along the plug body from the head to the tail end.”	It is suggested that claim 4 be re-written as, “The high-current plug-in connector component according to claim 1, wherein the heel part of the plug is provided with a conical surface, and a diameter of a larger end of the conical surface is bigger than a diameter of a corresponding socket hole, so that the heel part of the plug is in 
It is suggested that lines 5-6 of claim 5 be re-written as, “and a diameter of the head of the plug is appropriately expanded to form an expansion plug.”
, , the transition part being between the head member and the tail member.”
Lines 3-4 of claim 8 could be re-written to recite, “on an outer side thereof”.
Line 5 recites “a cooper power strip”. This should recite “a copper power strip”.
Appropriate correction is required. The Applicant is encouraged to review MPEP 608.01(m) and the claims to fix all formal, grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the plug" in line 5.  There is insufficient antecedent basis for this in the claim. For this action, it is understood to be “the plug body.”

Claim 5 recites the limitation "the silver cap welding section" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 5 be amended to be dependent upon claim 3.
It appears that the duplicate tail member at the end of claim 6 should be deleted.
Claims 7-10 recite "The high-current plug-in connector" in line 1.  There is insufficient antecedent basis for this limitation in the claims. It is suggested that each be amended to “The high-current plug-in connector components”.
Claim 7 recites “wherein it further comprises” in line 1. It is unclear as to what “it” refers. It is suggested that the claim be amended to “The high-current plug-in connector components according to claim 1, comprising a cable which is welded by the preset soldering tin…”
Claim 10 recites “so that most part of the conical connecting surface…” in lines 4-5. It is unclear how much defines “most part” in reference to the conical connecting surface as “most” is a relative term not defined in the specification. 

Allowable Subject Matter
Claims 1-10 appear to be allowable if rewritten or amended to overcome the objections and rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because of the following reasons:
Gartenmaier et al. (U.S. 11,101,589) is identified as the closest prior art to teaching the elements of claim 1. Gartenmaier teaches a connector (1) having a plug body (2) with a center hole (see near G in Fig. 2) and a bore hole (23), a lamella basket (4) that may be made of silver (col. 5, lines 56-58) that is welded to an inside of the center hole (col. 10, lines 57-58), a heel part of the plug (3, Fig. 4), an elastic rubber (6) arranged in the center hole, wherein a head of the connector is in a plugging engagement with corresponding plug-in connector component (see Fig. 4), so that the connector is in an electric contact with the corresponding plug-in connector component which is an unthreaded-hole socket (see Fig. 4); and the center hole is located at a center of the plug of the high-current plug-in connector components, the bore hole is located at a tail end of the plug of the connector. Gartenmaier, however, fails to teach 
Schmidt et al. (U.S. 2017/0229793) teaches a connector with a plug body (Figs. 2-3), having a center hole (1211, Fig. 3a) and a cable connecting hole (111, Fig. 3a), the contact region (12, Fig. 3a) may be silver-plated (see paragraph [0037]), and a heel part (see near the lead line of 10 in Fig. 3a). Schmidt, however, fails to teach a silver cap welded to outer side of an opening of the center hole, an elastic rubber arranged in the center hole, and a preset soldering tin arranged at bottom of an inner side of the cable connecting hole.
Besides the references discussed above, Oduca (U.S. 8,926,361) teaches a cable-connecting plug contact (10, Fig. 1) wherein a portion of the plug may be made of silver (see col. 3, lines 65-67). Additionally, Oduca teaches a plug (42, Fig. 1) that is made of rubber and situated in a cable connecting hole of the contact. However, Oduca fails to teach or suggest other elements of claim 1, such as a silver cap welded to an outer side of an opening of the center hole, the rubber plug being arranged in the center hole, and a preset soldering tin arranged at bottom of an inner side of the cable connecting hole.
Holt (U.S. 4,553,809) and Choi (U.S. 2015/0255885) are both examples that teach cable connectors using preset soldering tin within the cable connecting hole to solder to the bare strands of a conductor. However, these references do not teach the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833